Citation Nr: 0711668	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for idulatory pulmonary 
fibrosis, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1968

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing before the undersigned at 
the RO in March 2005.  

This matter was previously before the Board in November 2005, 
at which time it was remanded for further development.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The Board notes that this matter was previously remanded by 
the Board in November 2005 for further development.

As part of the prior remand, the Board requested that 
additional VA treatment records be obtained in conjunction 
with the veteran's claim.

The additional treatment records obtained in conjunction with 
the Board remand reveal that in an August 2006 treatment 
record, it was indicated that the veteran had an abnormal 
cxt/ct consistent with idiopathic interstitial lung disease 
and not further characterized.  It was noted that the 
radiologist had indicated in her report that this was a UIP 
(usual interstitial pneumonitis or pneumonia); however, this 
was a pathologic diagnosis that sometimes could be suggested 
by HRCT (high resolution computed tomography) findings.  It 
was noted that the veteran may very well have UIP but this 
was not clear cut from the CT scan.  It was stated that with 
hemoptysis in patients with ILD (interstitial lung disease) 
one was always concerned about underlying malignancy so 
another HRCT would be ordered and on the same day a 
bronchoscopy would be performed.  

Based upon the treatment records, the veteran was afforded a 
bronchoscopy on September 12, 2006.  However, the results of 
the bronchoscopy are not available for review as the 
treatment records obtained in conjunction with the remand end 
just prior to the results being associated with the record.  
The Board notes that it was indicated in the record that a 
bronchial biopsy, which would be performed as part of a 
bronchoscope, would give a more definitive answer as to the 
veteran's current lung disorder.  Presumptive service 
connection is available for lung cancer for Vietnam veterans.

VA is deemed to have constructive possession of certain 
documents which are generated by VA agents or employees.  
Bell v. Derwinski, 2 Vet. App. 611, 612-13.  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record." Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment for any lung disorder 
from the Columbia VAMC from September 
2006 to the present.

2.  After completion of the above, if the 
above claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


